Enloe, J.
Action by appellant against appellee upon a promissory note. To a complaint in one paragraph, the appellee answered by general denial, and also by two affirmative paragraphs, to which the appellant unsuccessfully demurred. The cause was submitted to the court for trial with a request for.a special finding of facts and conclusions of law thereon. The court made a finding of facts and stated conclusions of law thereon as requested, the conclusions so stated being favorable to the appellee. There was a motion for a new trial, which being overruled, this appeal is now prosecuted from the judgment rendered herein.' The appellant has assigned as error: (a) The action of the court in overruling its demurrer to said paragraphs of answer; (b) that the decision of the court is not sustained by sufficient evidence; and (c) that the decision of the court is contrary to law.
*614The first alleged error is the only one properly assigned; the other assignments, while proper as causes to be assigned in a motion for a new trial, are not proper as independent assignments of error and therefore present no question for our consideration. Southern Ind. R. Co. v. Indianapolis, etc., R. Co. (1907), 168 Ind. 360, 81 N. E. 65, 13 L. R. A. (N. S.) 197; Robbins v. Mcgee (1884), 96 Ind. 174. As to the first assigned error,—it is now the settled law in this state, that where the court is required to and does find the facts specially and states its conclusion of law thereon, such conclusion of law being valid, any error of the court in overruling a demurrer to a pleading is thereby rendered harmless. Woodward v. Mitchell (1895), 140 Ind. 406, 39 N. E. 437; Smith, Trustee, v. Wells Mfg. Co. (1897), 148 Ind. 333, 46 N. E. 1000. In this case the soundness of the conclusions of law stated by the court are not challenged. No error is presented.
Judgment affirmed.